38 So. 3d 891 (2010)
Sharon H. BERG-PERLOW, Appellant,
v.
Esig PERLOW, Appellee.
Nos. 4D09-876, 4D10-1157, 4D10-1892.
District Court of Appeal of Florida, Fourth District.
July 28, 2010.
Joel M. Weissman of Joel M. Weissman, P.A., West Palm Beach, for appellant.
Howard P. Newman, Palm Beach Gardens, for appellee.

ON MOTION FOR REVIEW
GROSS, C.J.
Appellant challenges an award of temporary attorney's fees to appellee to prosecute an appeal of a final judgment of dissolution. We sua sponte consolidate this case with the appeal of the final judgment, case numbers 4D10-1157 and 4D10-1892 (consolidated), and treat this case as a motion for review under Florida Rule of Appellate Procedure 9.600(c)(3). Because competent, substantial evidence supports the trial court's ruling, the motion for review is denied.
Like temporary relief awards, temporary appellate fee awards "`are among the areas where trial judges have the very broadest discretion, which appellate courts are very reluctant to interfere with except under the most compelling of circumstances.'" Pedraja v. Garcia, 667 So. 2d 461, 462 (Fla. 4th DCA 1996). The trial judge rejected appellee's estimate that it would take 200 hours to prepare a brief in this case; he wrote that such an award "seems high," because there "is one big issue in the case and the best appellate lawyers focus on that issue and write five page briefs." Taking into consideration the testimony and the trial judge's familiarity with the history of this case, we do not find that the circuit court abused its discretion, that "`[...] no reasonable man would take the view adopted by the trial court.'" Robbie v. Robbie, 591 So. 2d 1006, 1008 (Fla. 4th DCA 1991) (quoting Wolfson v. Wolfson, 455 So. 2d 577, 579 (Fla. 4th DCA 1984)). The trial court should entertain no further requests for appellate attorney's fees unless this court grants a motion for additional appellate attorney's fees.
WARNER, J., and FISHMAN, JANE D., Associate Judge, concur.